Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a vibration type actuator, classified in H02N2/001.
II. Claims 7-12, drawn to manufacturing method to make the vibration type actuator, classified in H02N2/22.
In Requirement for Restriction/Election mailed on 27 August 2021, there was a mistake in identifying the invention I as claims 1-6 and 12.  Applicant is appreciated for pointing out this mistake in Response to Election/Restriction submitted on 27 October 2021.  In the same document, Applicant made election of Invention I, claim 1-6.  
EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7-12 are canceled.
In claim 3, “wherein the plurality of vibrating elements each has” in line 2 has been changed to -- wherein each of the plurality of vibrating elements has --
In claim 3, “the contact section that is brought into contact with the contact element.” in lines 8-9 has been changed to -- the contact sections that are brought into contact with the contact element. --


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration type actuator comprising, inter alia, wherein the vibration includes vibration in a first vibration mode where the contact sections are displaced in a first direction in which one of the plurality of vibrating elements and the contact element are made to pressure contact with each other and vibration in a second vibration mode where the contact sections are displaced in a second direction intersecting the first direction, and wherein, in the plurality of vibrating elements, a minimum value of a resonance frequency in the second vibration mode is greater than or equal to a maximum value of a resonance frequency in the first vibration mode and a ratio of a difference between the maximum value and the minimum value of the resonance frequency in the second vibration mode to the minimum value of the resonance frequency in the second vibration mode is less than or equal to a predetermined value.
Claims 2-6 depend on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugaya et al. (U.S. Patent No. 5870634) discloses a compact and lightweight image blur suppression device that includes an elastic member formed of elastic material having a hollow circular plate form, wherein a ratio of an external diameter and an internal diameter of said elastic member being selected such that the respective resonance frequencies of the expansion and contraction movement and the flex movement substantially agree.    
Sumioka (U.S. Pre-Grant Publication No. 20140071545) discloses an actuator including a control device for an image blur correction device, an interchangeable lens, an image pickup apparatus, and an automatic stage.  The control device compensates individual differences of driving forces of a plurality of motors by learning, and synthesizes the driving forces of the motors, thereby allowing a moving body to move in multiple directions, an actuator including the control device, an image blur correction device, an interchangeable lens, an image pickup apparatus, and an automatic stage.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03 January 2022		/EMILY P PHAM/                                                Primary Examiner, Art Unit 2837